DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Interpretation	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0043694 (“Wei”), as evidenced by the Instant Application for only claims 2 and 3.	4
IV. Claim Rejections - 35 USC § 103	9
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of US 2019/0350081 (“Park”).	9
V. Response to Arguments	10
Conclusion	10


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Interpretation
Fig. 3 of the Instant Application shown feature labeled with reference character “1031” as a “chip on film (COF) 1031” (Instant Specification: p. 14, line 5).  However, a chip on film include both the chip and a film, which is at least consistent with the Instant Specification stating that the COF 1031 has a “flexible characteristic” (Instant Specification: p. 14, lines 7-9), which arises from the film portion of the COF.  However, the figures show neither the separate chip and film nor the configuration of each of the chip and the film, separately, relative to each of the substrate 101, the flexible printed circuit (FPC) 1032, and the cover tape 110, as shown in Fig. 3.  As such, it is consistent with the Instant Application to interpret the connections, attachments, or “orthographic projections” (as claimed) of the COF 1031 to any of the substrate 101, the FPC 1032, and the cover tape 110 to be either of or both of the chip and the film. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2012/0043694 (“Wei”), as evidenced by the Instant Application for only claims 2 and 3.
Claim 1 reads,
1. (Currently Amended) A flexible array substrate comprising: 
[1] a substrate comprising a display region, a bending region and a bonding region; 
[2a] a protective layer on a first side of the substrate, 
[2b] wherein a first surface of the protective layer is in direct contact with the substrate; and 
[3a] a circuit layer in the bonding region, the circuit layer comprising 
[3b] a chip on film and 
[3c] a flexible printed circuit; 
[4] wherein a second surface of the protective layer opposite to the first surface is fixed to a portion of the substrate in the bonding region by an adhesive, and
wherein 
[5a] the chip on film is arranged on a second side of a portion of the substrate in the bonding region, 
[5b] an orthographic projection of the chip on film on the portion of the substrate in the bonding region is within the portion of the substrate in the bonding region,
[5c] the flexible printed circuit is electrically connected to the chip on film and is on a side of the chip on film away from the portion of the substrate in the bonding region, and 
[5d] an orthographic projection of the flexible printed circuit on the portion of the substrate in the bonding region and the orthographic projection of the chip on film on the portion of the substrate in the bonding region partially overlap.


With regard to claim 1 Wei discloses, generally in Fig. 8, and paragraphs [0079]-[0083],
1. (Currently Amended) A flexible array substrate comprising: 
[1] a substrate [i.e. “active organic light emitting diode panel”; “AMOLED”, hereafter] comprising a display region [i.e. the entire region of the AMOLED under the “polarizer”], a bending region  [i.e. the bent region]  and a bonding region [i.e. generally at the region where the “chip” is bonded to the AMOLED]; 
[2a] a protective layer [i.e. “foam”/”copper foil”] on a first side [back side] of the substrate [i.e. AMOLED], 
[2b] wherein a first surface [top surface of “Foam”] of the protective layer [i.e. “foam”/”copper foil”] is in direct contact with the substrate [i.e. AMOLED]; and 
[3a] a circuit layer in the bonding region, the circuit layer comprising
[3b] a chip on film  [(1) the “chip on printed circuit board” and/or (2) the “Chip” on the “chip on printed circuit board”; see explanation below]  and 
[3c] a flexible printed circuit   [i.e. the “functional board such as a printed circuit board” shown in Fig. 8; see explanation below]; 
[4] wherein a second surface of the protective layer opposite to the first surface is fixed to a portion of the substrate in the bonding region by an adhesive, and
wherein 
[5a] the chip on film  [i.e. (1) the “chip on printed circuit board” and/or (2) the “Chip” on the “chip on printed circuit board”; see explanation below]  is arranged on a second side  [top side]  of a portion of the substrate  [i.e. AMOLED]  in the bonding region  [i.e. generally at the region where the “chip” is bonded to the AMOLED], 
[5b] an orthographic projection of the chip on film on the portion of the substrate in the bonding region is within the portion of the substrate in the bonding region [as shown in Fig. 8],
[5c] wherein the flexible printed circuit  [i.e. the “functional board such as a printed circuit board” shown in Fig. 8]  is electrically connected to the chip on film  [(1) the “chip on printed circuit board” and/or (2) the “Chip” on the “chip on printed circuit board”; see explanation below] and is on a side of the chip on film [bottom side of (1) the “chip on printed circuit board” and/or (2) the “Chip” on the “chip on printed circuit board”] away from the portion of the substrate in the bonding region [as shown in Fig. 8], and 
[5d] an orthographic projection of the flexible printed circuit  [i.e. the “functional board such as a printed circuit board” shown in Fig. 8]  on the portion of the substrate in the bonding region and the orthographic projection of the chip on film  [(1) the “chip on printed circuit board” and/or (2) the “Chip” on the “chip on printed circuit board”; see explanation below]  on the portion of the substrate [i.e. AMOLED]  in the bonding region  [i.e. generally at the region where the “chip” is bonded to the AMOLED]  partially overlap.

With regard to feature [2a] of claim 1, the Instant Application explains that the protective layer 104 can be made form a foam layer and a copper foil (Instant Specification at paragraph bridging pp. 14-15 or equally US 2021/0050534 at ¶ 49); therefore, the foam and copper foil of Yang is equal to the layers of the protective layer 104 in the Instant Application.

With regard to feature [3b] of claim 1, Wei explains that the “chip” and/or the “chip on printed circuit board” shown in Fig. 8 may be a chip on film:
[0083] If the display apparatus does not have an independent touch film, but integrates and connects a touch function with the AMOLED panel, or does not have the touch function, only the AMOLED panel or an AMOLED-touch panel that carries a touch line needs to be routed out, and the outgoing line extension end of the AMOLED panel is connected to a PCB functional board through chip on board (COB) and COP (which may be separately completed or completed at a time), as shown in FIG. 8.
 (Wei: ¶ 83; emphasis added)
In other words, (1) the “chip on printed circuit board” shown in Fig. 8, i.e. the “COB” in paragraph [0083], is a chip on film, within the meaning of the Instant Application, and (2) the “chip” shown in Fig. 8 is also a chip on film because it is bonded to the “chip on printed circuit board”, as also explained in paragraph [0083], i.e. “the outgoing line extension end of the AMOLED panel is connected to a PCB functional board through chip on board (COB) and COP [i.e. ‘chip on plastic’] …”   
The “functional board such as a printed circuit board” shown in Fig. 8 may be flexible printed circuit board:
[0055] It should be noted that the functional board such as the PCB refers to a functional component that can input and process data.  For example, a chip, a plastic carrier carrying a chip, or a flexible printed circuit board.  For ease of description, the following uses a PCB as an example for description.  
(Wei: ¶ 55; emphasis added)

With regard to feature [5d] of claim 1, particularly the claimed “orthographic projection[s]” of the respective elements.  As explained above under the section entitled, “Claim Interpretation”, it is consistent with the Instant Application to interpret the connections, attachments, or “orthographic projections” (as claimed) of the COF 1031 to any of the substrate 101, the FPC 1032 to be either of or both of the chip and the film of the COF 1031 (supra).  As such, the orthographic projections on the substrate in the bonding region of each of (1) the “functional board such as a printed circuit board” and (2) the “chip” portion of the claimed “chip on film” explained collectively as the “chip” on the “chip on printed circuit board” are shown in Fig. 8 to partially overlap at least because the right side of the “functional board such as a printed circuit board” extended farther right than the “chip”.  In addition, not that the Instant Application includes portion of the substrate 101 in the bonding region D3 that do not have any electronic element bonded thereto.  As such, the claimed “bonding region” in Wei need not be limited to the region where the “chip” is bonded to the AMOLED, as is consistent with the Instant Application. 
This is all of the features of claim 1.




With regard to claims 2 and 3, Wei further discloses, 
2. (Original) The flexible array substrate according to claim 1, wherein the protective layer  [i.e. “foam”/”copper foil”]  comprises a composite film layer with multiple functions  [as admitted in the Instant Application (Instant Specification at paragraph bridging pp. 14-15 or equally US 2021/0050534 at ¶ 49)].  
3. (Original) The flexible array substrate according to claim 2, wherein the protective layer  [i.e. “foam”/”copper foil”]  comprises a heat dissipation layer  [i.e. the copper foil as admitted in the Instant Application (Instant Specification at paragraph bridging pp. 14-15 or equally US 2021/0050534 at ¶ 49)].  
As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 4 and 7-10, Wei further discloses,
4. (Original) The flexible array substrate according to claim 1, wherein the protective layer  [i.e. “foam”/”copper foil”]  is within the display region  [as shown in Fig. 8].
7. (Original) The flexible array substrate according to claim 1, further comprising: a touch layer [i.e. “touch panel”] on a second side of the substrate [i.e. AMOLED] opposite to the first side  [as shown in Fig. 8].  
8. (Original) The flexible array substrate according to claim 1, wherein the flexible array substrate comprises an organic light emitting diode array substrate  [as shown in Fig. 8; ¶¶ 32, 66].  
9. (Original) A display panel comprising the flexible array substrate according to claim 1 [as shown in Fig. 8].  
10. (Original) A display device comprising the flexible array substrate according to claim 1 [title, abstract].





IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of US 2019/0350081 (“Park”).
Claim 6 reads,
6. (Previously Presented) The flexible array substrate according to claim 1, further comprising a cover tape in the bonding region, wherein the cover tape is on a side of the chip on film away from the substrate and at least partially overlaps the chip on film.  
The prior art of Wei, as explained above, discloses each of the features of claim 1. 
Wei does not discuss a cover tape.
Park, like Wei, teaches a flexible display 100 including flexible AMOLED display 210 included a display region MR, bending region BR, and bonding region SR (Park: Figs. 2-4; ¶ 66).  Also like Wei, Park includes a circuit layer including each of a chip 221 on film 220 (¶ 85) and a flexible printed circuit 230 (¶¶ 87-88) electrically coupled (by 250 and 260; ¶ 89) thereto.
In addition, Park teaches a cover tape, i.e. “coupling film” 1960, that covers each of the chip 221 on film 220 and the flexible printed circuit 230 on  a side of the chip 221 on film 220 opposite to that side bonded to the substrate, AMOLED 210 (Park: Figs. 19, 21; ¶¶ 179-181). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the coupling film 1960 of Park over the chip on film and FPC of Wei, at least in order to mechanically reinforce the coupling of each of the chip on film and the FPC to the AMOLED substrate and also to address static electricity-related issues affecting signal transmission, as taught in Park (at ¶¶ 170, 181).  As such, Park may be seen as an improvement to Wei in this aspect.  (See MPEP 2143.)

V. Response to Arguments
Applicant’s arguments filed 08/02/2022 with respect to claim(s) 1-4 and 6-10 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814